THOMPSON, Circuit Justice,
in his charge to the jury, told them that it had been clearly proved that the trusses in question were an imitation of Dr. Hull’s. He further remarked that it appeared that they were of the greatest value in surgery, and had been the means of effecting cures in cases where the art had failed heretofore; had enabled persons afflicted with the disease of rupture to pursue their business and labours without inconvenience; and in fact, its invention had formed a new era in the treatment of that disease; that the instruments sold by the defendant, the one known as Mr. Farr’s, and the other as Mr. Hovey’s trusses, and by them patented, are clearly infringements of Dr. Hull’s patent The jury rendered a verdict for the plaintiff, to the value of the articles sold; and the court, on motion, trebled the damages, according to the statute, with costs. And it was intimated that any further violation of the plaintiff’s patent would be restrained by injunction.